CORRECTED NOTICE OF ALLOWABILITY
Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Hui C. Wauters on January 22, 2021.
Please replace the claim set filed on November 30, 2020 with the following re-written claims.

1.	(Currently Amended)  A method for imparting a salt ion resistance for a horseshoe crab Factor C, the method comprising: 
recombinantly expressing and secreting the horseshoe crab Factor C into a culture broth or a culture supernatant using
recovering 
wherein the horseshoe crab Factor C recombinantly expressed and secreted using the mammalian cell contains (α-2,3)-linked terminal sialic acid in a greater amount, as compared with a corresponding horseshoe crab Factor C expressed using a Sf9 insect cell as a host cell, 
wherein the mammalian cell is a Chinese hamster ovary (CHO) cell or a human embryonic kidney (HEK) cell, and 
recombinantly expressed and secreted into a culture broth or a culture supernatant usingselected from
(A) a protein comprising the amino acid sequence of Factor C of Tachypleus tridentatus, wherein the protein hasTachypleus tridentatus, and wherein the protein has
(B) a protein comprising the amino acid sequence of Factor C of Limulus polyphemus, wherein the protein hasLimulus polyphemus, and wherein the protein has
(C) a protein comprising the amino acid sequence of Factor C of Carcinoscorpius rotundicauda, wherein the protein hasCarcinoscorpius rotundicauda, and wherein the protein has
(D) a protein comprising the amino acid sequence of Factor C of Tachypleus gigas, wherein the protein hasTachypleus gigas, and wherein the protein has

2.	(Original)  The method according to claim 1, wherein the salt ion is selected from the group consisting of sodium ion, potassium ion, calcium ion, and magnesium ion.

3.	(Currently Amended)  The method according to claim 1, wherein the horseshoe crab Factor C recombinantly expressed and secreted using a mammalian cell exhibits a higher residual activity in the presence of 21 mM sodium citrate as compared with a corresponding horseshoe crab Factor C expressed in a Sf9 insect cell as a host cell.

4.	(Currently Amended)  The method according to claim 1, wherein the horseshoe crab Factor C recombinantly expressed and secreted using a mammalian cell exhibits a higher residual activity in the presence of 52 mM sodium hydrogencarbonate as compared with a corresponding horseshoe crab Factor C expressed in a Sf9 insect cell as a host cell.

5.	(Currently Amended)  The method according to claim 1, wherein the horseshoe crab Factor C recombinantly expressed and secreted using a mammalian cell exhibits a higher residual activity in the presence of 214 mM sodium chloride as compared with a corresponding horseshoe crab Factor C expressed in a Sf9 insect cell as a host cell.

6.	(Currently Amended)  The method according to claim 1, wherein the horseshoe crab Factor C recombinantly expressed and secreted using a mammalian cell exhibits a higher residual activity in the presence of 16 mM magnesium sulfate as compared with a corresponding horseshoe crab Factor C expressed in a Sf9 insect cell as a host cell.

7.	(Canceled)

8.	(Currently Amended)  The method according to claim 1, wherein the protein comprises the amino acid sequence of Factor CTachypleus tridentatus, Limuluspolyphemus, orCarcinoscorpius rotundicauda.


recombinantly expressing and secreting the horseshoe crab Factor C into a culture broth or a culture supernatant using
recovering and
producing an endotoxin assay agent comprising the recombinant horseshoe crab Factor C,
wherein the horseshoe crab Factor C recombinantly expressed and secreted using the mammalian cell contains (α-2,3)-linked terminal sialic acid in a greater amount, as compared with a corresponding horseshoe crab Factor C expressed using a Sf9 insect cell as a host cell, 
wherein the mammalian cell is a Chinese hamster ovary (CHO) cell or a human embryonic kidney (HEK) cell, and 
wherein the horseshoe crab Factor C recombinantly expressed and secreted into a culture broth or a culture supernatant usingselected from
(A) a protein comprising the amino acid sequence of Factor C of Tachypleus tridentatus, wherein the protein hasTachypleus tridentatus, and wherein the protein has
(B) a protein comprising the amino acid sequence of Factor C of Limulus polyphemus, wherein the protein hasLimulus polyphemus, and wherein the protein has
Carcinoscorpius rotundicauda, wherein the protein hasCarcinoscorpius rotundicauda, and wherein the protein has
(D) a protein comprising the amino acid sequence of Factor C of Tachypleus gigas, wherein the protein hasTachypleus gigas, and wherein the protein has

10-11.	(Canceled)

12.	(Currently Amended)  The method according to claim 9, wherein the horseshoe crab Factor C recombinantly expressed and secreted using a mammalian cell exhibits a higher residual activity in the presence of 21 mM sodium citrate as compared with a corresponding horseshoe crab Factor C expressed in a Sf9 insect cell as a host cell.

13.	(Currently Amended)  The method according to claim 9, wherein the horseshoe crab Factor C recombinantly expressed and secreted using a mammalian cell exhibits a higher residual activity in the presence of 52 mM sodium hydrogencarbonate as compared with a corresponding horseshoe crab Factor C expressed in a Sf9 insect cell as a host cell.

14.	(Currently Amended)  The method according to claim 9, wherein the horseshoe crab Factor C recombinantly expressed and secreted using a mammalian cell exhibits a higher residual activity in the presence of 214 mM sodium chloride as compared with a corresponding horseshoe crab Factor C expressed in a Sf9 insect cell as a host cell.

15.	(Currently Amended)  The method according to claim 9, wherein the horseshoe crab Factor C recombinantly expressed and secreted using a mammalian cell exhibits a higher residual activity in the presence of 16 mM magnesium sulfate as compared with a corresponding horseshoe crab Factor C expressed in a Sf9 insect cell as a host cell.

16.	(Canceled)

17.	(Previously Presented)  The method according to claim 9, wherein the protein comprises the amino acid sequence of Factor CTachypleus tridentatus, Limuluspolyphemus, orCarcinoscorpius rotundicauda.

18-22.	(Canceled)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656